      Case: 1:20-cv-03134 Document #: 21 Filed: 08/31/20 Page 1 of 4 PageID #:133




                               UNITED STATES DISTRICT COURT
                                   Northern District of Illinois
                                   219 South Dearborn Street
                                     Chicago, Illinois 60604

Thomas G. Bruton                                                                   312-435-5670
Clerk




Date 8/31/2020


Dorothy Brown, Clerk
Circuit Court of Cook County
Richard J. Daley Center
50 W. Washington Street
Chicago, IL 60602

Re: Hunter v. Automated Health Systems, Inc.
USDC Case Number: 1:20-cv-03134
Circuit Court Case Number: 2019-CH-02784


Dear Clerk:


A certified copy of an order entered on 8/17/2020 by the Honorable Robert W. Gettleman,
remanding the above-entitled case back to the Circuit Court of Cook County, Illinois is herewith
transmitted to you for your files.


                                             Sincerely yours,
                                             Thomas G. Bruton, Clerk

                                             By: /s/ P. Janeczek
                                                Deputy Clerk




Enclosure(s)




Rev. 10/05/2016
    Case: 1:20-cv-03134 Document #: 21 Filed: 08/31/20 Page 2 of 4 PageID #:134




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

EVELYN HUNTER individually and on behalf              )
of all others similarly situated,                     )
                                                      )
                      Plaintiff,                      )       Case No. 20 C 3134
                                                      )
       v.                                             )
                                                      )       Judge Robert W. Gettleman
AUTOMATED HEALTH SYSTEMS, INC.,                       )
a Pennsylvania corporation,                           )
                                                      )
                      Defendant.                      )

                                                 ORDER

       On March 1, 2019, Plaintiff Evelyn Hunter filed a putative class action complaint in the

Circuit Court of Cook County, Illinois against Defendant Automated Health Systems, Inc. alleging



      to this court in case number 19-cv-2529. On February 20, 2020, after reviewing the

                 papers, this court, following the lead of other courts within the district, remanded

the case back to the state court for lack of Article III standing. Hunter v. Automated Health

Systems, Inc., 2020 WL 833180 (N.D. Feb. 20, 2020). Subsequently, on May 5, 2020, in an

unrelated case, the Seventh Circuit held that allegations of violations of section BIPA section

15(b), but not section 15(a), supports Article III standing. Bryant v. Compass Group USA, Inc.,

958 F.3d 617, 626 (7thCir. 2020). Defendant then removed the case again, citing Bryant as an

intervening event that justifies removal. Plaintiff has moved to remand the case back to the state

court. For the reasons described below, that motion is granted.

                                      DISCUSSION
     Case: 1:20-cv-03134 Document #: 21 Filed: 08/31/20 Page 3 of 4 PageID #:135




        This court originally remanded the case because it concluded that plaintiffs alleging a bare

procedural violation of BIPA §15(b) lack standing. It is undisputed that Bryant held otherwise,

that such allegations support Article III standing. The question before the court is whether the

Bryant decision is triggering event for a second removal. It is not.

        The issue is governed by 28 U.S.C. § 1446(b)(3) which provides that:

                Except as provided in subsection(c), if the case stated by the
                initial pleading is not removable, a notice of removal may be
                filed within 30 days after receipt by the defendant, through service
                or otherwise, of a copy of an amended pleading, motion, order or
                other paper from which it may first be ascertained that the case is
                one which is or has become removable.

        Defendant argues that the Bryant

ascertain that the case is or has become removable. As the Seventh Circuit noted in Wisconsin v.

Amgen, Inc., 516 F.3d 530, 533-34 (7th Cir. 2008), most courts have held that the language of the



                              (and cases cited therein). As the Amgen court explained,          allow

a filing in another suit to restart the 30      time limit would have [the] effect of belatedness by

allowing removal years after a suit had been proceeding in a state court, because of the filing of

another suit in another court.        at 534.

                                                                                             the same

defendant. See e.g. Bourda v. Caliber Auto Transfer of St. Louis, Inc., 2009 WL 2356141 at *2

(July 31, 2009) (citing Doe v. American Red Cross, 14 F.3d 196, 202-03 (3rd Cir. 1993)). Those

exceptions do not apply here because Bryant did not involve the same defendant. Consequently,

the court concludes that § 1446(b)(3) does not allow removal in the instant case. P


                                                    2
    Case: 1:20-cv-03134 Document #: 21 Filed: 08/31/20 Page 4 of 4 PageID #:136




motion to remand is granted. Due to the novelty of the issue the court exercises its discretion and



                                      CONCLUSION

       For the re                                                            13] is granted.



ENTER: August 17, 2020



                                             __________________________________________
                                             Robert W. Gettleman
                                             United States District Judge




                                                                           A TRUE COPY-ATTEST
                                                                        THOMAS G. BRUTON,
                                                                                      -        CLERK
                                                                        By: s/ PATRYCJA JANECZEK
                                                                               DEPUTY CLERK
                                                                     U.S. DISTRICT COURT, NORTHERN
                                                                            DISTRICT OF
                                                                                      - ILLINOIS
                                                3
                                                                               August 31, 2020
